DETAILED ACTION
1.	This office action is in response to the amendment filed on 02/25/2021. 
2.	Claims 1-24 are currently pending and have been considered below.

Response to Arguments
3.          Applicant's arguments filed on 02/25/2021 have been fully considered but they are not persuasive. 

a)      In regard to 101 rejection, the Applicant has provided arguments, “…the amended claims are integrated into a system (e.g., an apparatus associated with a utility distribution system that can be used, for example, to more reliably and accurately discover leaks) and are therefore not directed to an abstract idea. For example, the amended claims recite novel functionality to collect (from sensors and/or other sources) and analyze at least spectral recording data and temperature data, select a portion of the spectral recording data based on the analysis that maintains a quality of the spectral recording data for additional processing to come, generates a data packet based on the selected portion, and sends the data packet electronically to a remote server (e.g., of the utility distribution system) for the further processing. At least these features show that the amended claims are integrated into a practical application specific to utility distribution environments…”, (pages 10-11). 



a)	In Response, the Examiner respectfully disagrees. Regarding independent  Claim 1, we recognize that the limitations “analyze the spectral recording data and the temperature data; select a portion of the spectral recording data based on the temperature data to minimize or eliminate noise in order to maintain quality of the spectral recording data to be processed further; October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
 	Beyond the abstract idea, we next look at additional elements that can be  considered to integrate the abstract idea into a practical application. In particular, the claim recites “obtain spectral recording data associated with spectral recordings overtime from an acoustic sensor of a node of a utility distribution system, and obtain temperature data associated with the utility distribution system”, but said limitations are recited at a high level of generality, and are nothing more than data collection activity for gathering parameters using a well-known conventional sensors components and activity previously known in the industry in order to execute an abstract idea, which also does not further limit and integrate the abstract idea in practical application, and as such, do not amount to significantly more than the abstract idea itself. As shown in the prior art, Killion et al. US 20100106434 (hereinafter, Killion), (abstract, [0004]), and Fleury, Jr. et al. US 20130036796 (hereinafter, Fleury), ([0117]), both show that obtaining spectral recording data associated with spectral recordings overtime from an acoustic sensor of a node of a utility distribution system, and obtaining temperature data associated with the utility distribution system are well-
 Further, the claim recites “a storage device; a transceiver for electronically  transmitting and receiving data: and a processor communicatively coupled with the storage device and the transceiver, the processor configured to: store the spectral recording data and the temperature data in the storage device, transmit, via the transceiver, the generated data packet including the selected portion to a server for the further processing”, but these limitations are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Killion (abstract, [0010], [0014], Fig. 1), and Fleury ([0055], [0109], Fig. 1), both show that a storage device, a transceiver for electronically transmitting and receiving data, and a processor communicatively coupled with the storage device and the transceiver, the processor configured to: store the spectral recording data and the temperature 

b)	In Response, the Examiner respectfully disagrees. In BASCOM, the Federal Court held   that an ISP server for filtering content was patent eligible, but not because it was involved a generic computer, network, and Internet computer network. The claims are not simply directed to any form general filtering tool, but instead are specifically improve over the prior art, making the filtering solution more dynamic and efficient. The claims provide a software-based invention that improves the performance of the computer system itself (how it interacts with the Internet). The claims require a filtering system in a BASCOM, the court found an unconventional arrangement of the filter and server provided improved the performance of the computer. In summary, the Examiner submits that in BASCOM, the claim was found patent-eligible  because “The claims carve out a specific location for the filtering system (a remote ISP server) …” making the claimed process “significantly more” than just applying filtering by using generic components. However, the present invention only employed the steps of “analyze the spectral recording data and the temperature data, select a portion of the spectral recording data based on the temperature data to minimize or eliminate noise in order to maintain quality of the spectral recording data to be processed further, and generate a data packet based on the selected portion” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. Further, the claim recites additional elements, such as “obtain spectral recording data associated with spectral recordings overtime from an acoustic sensor of a node of a utility distribution system, obtain temperature data associated with the utility distribution system”. The spectral recordings data obtained from an acoustic sensor of a node of a utility distribution system, and the temperature data obtained associated with the utility distribution system are recited at a high level of generality, and are considered to be routine data gathering steps using a well-known conventional sensors components in order to execute an abstract idea. As shown in the prior art, Killion (abstract, [0004]), and Fleury ([0117]), both show that the spectral recordings data obtained from an 
  	The claim also recites additional elements of “a storage device, a  transceiver for electronically transmitting and receiving data; and a processor communicatively coupled with the storage device and the transceiver, the processor configured to: store the spectral recording data and the temperature data in the storage device, transmit, via the transceiver, the generated data packet including the selected portion to a server for the further processing”, but said limitations are recitation of generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry, such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Killion (abstract, [0010], [0014], Fig. 1), and Fleury (paragraph [0055], [0109], Fig. 1), both show that a storage device, a transceiver for electronically transmitting and receiving data; and a processor communicatively coupled with the storage device and the transceiver, the processor configured to: store the spectral recording data and the temperature data in the storage device, transmit, via the transceiver, the generated data packet including the selected portion to a server for the further processing are well-understood and purely conventional in the relevant art and would be .


Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. 	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The representative Claim 1 recites:
 An apparatus comprising: 
 	a storage device;
 	a transceiver for electronically transmitting and receiving data: and 

 	obtain spectral recording data associated with spectral recordings overtime from an acoustic sensor of a node of a utility distribution system, the acoustic sensor communicatively coupled with the processor;
 	obtain temperature data associated with the utility distribution system; 
 	store the spectral recording data and the temperature data in the storage device;
 	analyze the spectral recording data and the temperature data;
 	select a portion of the spectral recording data based on the temperature data to minimize or eliminate noise in order to maintain quality of the spectral recording data to be processed further; 
 	generate a data packet based on the selected portion; and 
  	 transmit, via the transceiver, the generated data packet including the selected portion to a server for the further processing.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “analyze the spectral recording data and the temperature data;
 select a portion of the spectral recording data based on the temperature data to minimize or eliminate noise in order to maintain quality of the spectral recording data to be processed further; generate a data packet based on the selected portion” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “obtain spectral recording data associated with spectral recordings overtime from an acoustic sensor of a node of a utility distribution system, obtain temperature data associated with the utility distribution system”. The spectral recordings data obtained from an acoustic sensor of a node of a utility distribution system, and the  
temperature data obtained associated with the utility distribution system are recited at a high level of generality, and are considered to be routine data gathering steps using a well-known conventional sensors components in order to execute an abstract idea. As shown in the prior art, Killion (abstract, [0004]), and Fleury ([0117]), both show that the spectral recordings data obtained from an acoustic sensor of a node of a utility distribution system, and the temperature data obtained associated with the utility distribution system are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. In addition, the claim limitation “utility distribution system” is also recited at a high level of generality without providing specific type of utility distribution system. As it is well known to one ordinary skill in the art, the utility delivery system may cover vast categories of utility system, such as, steam, water, electricity, telecommunications, natural gas, etc. As such, the 
Further, the claim limitations “a storage device; a transceiver for electronically transmitting and receiving data: and a processor communicatively coupled with the storage device and the transceiver, the processor configured to: store the spectral recording data and the temperature data in the storage device, transmit, via the transceiver, the generated data packet including the selected portion to a server for the further processing”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Killion (abstract, [0010], [0014], Fig. 1), and Fleury ([0055], [0109], Fig. 1), both show that a storage device; a transceiver for electronically transmitting and receiving data; and a processor communicatively coupled with the storage device and the transceiver, the processor configured to: store the spectral recording data and the temperature data in the storage device, transmit, via the transceiver, the generated data packet including the selected portion to a server for the further processing are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

 	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “acoustic sensor and temperature sensor, a storage device; a transceiver for electronically transmitting and receiving data: and a processor communicatively coupled with the storage device and the transceiver, store the spectral recording data and the temperature data in the storage device, transmit, via the transceiver, the generated data packet including the selected portion to a server for the further processing”, are used for routine data gathering, receiving and transmitting data in order to execute an abstract idea and, therefore, do not add meaningful limitation(s) to the apparatus claimed.  These elements/features are broadly recited, well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s).  
The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2-6, add further details of the identified abstract idea. The claims are not patent eligible.
Dependent claim 7 adds the additional element of “wherein the transceiver is to import weather data to the node”. The step of “the transceiver is to import weather data to the node” is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that it amounts no more than mere instructions to apply the exception using a generic computer components. As shown in Killion (abstract, [0016]-[0017], Fig. 1), and Fleury ([0089], [0117], Fig. 1), both show that the transceiver to import weather data to the node is well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Independent claim 8, the limitations “analyze the spectral recording data and the temperature data and selecting a portion of the spectral recording data based on the temperature data to minimize or eliminate noise in order to maintain quality of the spectral recording data to be processed further, and generating…a data packet based on the selected portion” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “recording, into a storage device by a processor, spectral recordings data associated with spectral data over time collected from an acoustic sensor of a node of a utility delivery system, and recording, into the storage device by the processor, measured temperature data associated with the node, and transmitting the Killion (abstract, [0004]), and Fleury ([0117]), both show that the spectral recordings data collected from an acoustic sensor of a node of a utility delivery system, and the temperature data measured associated with the node are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. In addition, the claim limitation “utility delivery system” is also recited at a high level of generality without providing specific type of utility delivery system. As it is well known to one ordinary skill in the art, the utility delivery system may cover vast categories of utility system, such as, steam, water, electricity, telecommunications, natural gas, etc. As such, the claim(s) as a whole does/do not amount to significantly more than the abstract idea itself.
Further, the claim limitations “recording, into a storage device by a processor, spectral recordings data associated with spectral data over time collected from an acoustic sensor of a node of a utility delivery system, and recording, into the storage device by the processor, measured temperature data associated with the node, and transmitting the generated data packet, via a transceiver communicatively coupled with the processer, to a server for the further processing”, are recited at a high level of Killion (abstract, [0010], [0014], Fig. 1), and Fleury ([0055], [0109], Fig. 1), both show that recording, into a storage device by a processor, spectral recordings data collected from an acoustic sensor of a node of a utility delivery system, recording, into the storage device by the processor, measured temperature data, and transmitting the generated data packet, via a transceiver communicatively coupled with the processer, to a server for the further processing are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
 	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “recording, into a storage device by a processor, spectral recordings data associated with spectral data over time collected from an acoustic sensor of a node of a utility delivery system, and recording, into the storage device by the processor, measured temperature data associated with the node, and transmitting the generated data packet, via a transceiver communicatively coupled with the processer, to a server for the further processing”, are used for routine data 
The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 9-14, add further details of the identified abstract idea. The claims are not patent eligible.
Independent claim 15, the limitations “analyze spectral recording data associated with the spectral recordings based on the temperature data; select a portion of the spectral recording data based on the temperature data to minimize or eliminate noise in order to maintain quality of the spectral recording data to be processed further, and generate a data packet based on the selected portion” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “collect and store, in a storage device by a processor, spectral Killion (abstract, [0004]), and Fleury (paragraph [0117]), both show that the spectral recordings measured data collected from a sensor of a node of a utility delivery system, and obtain temperature data associated with the utility distribution system, are broadly recited, well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. In addition, the claim limitation “utility distribution system” is also recited at a high level of generality without providing specific type of utility distribution system. As it is well known to one ordinary skill in the art, the utility distribution system may cover vast categories of utility system, such as, steam, water, electricity, telecommunications, natural gas, etc. As such, the claim(s) as a whole does/do not amount to significantly more than the abstract idea itself.
Further, the claim limitations “collect and store, in a storage device by a processor, spectral recordings measured over time at a sensor of a node of a utility distribution system, the sensor communicatively coupled with the processer; store temperature data associated with the utility distribution system, and transmit the Killion (abstract, [0010], [0014], Fig. 1), and Fleury ([0055], [0109], Fig. 1), both show that collect and store, in a storage device by a processor, spectral recordings measured over time at a sensor of a node of a utility distribution system, the sensor communicatively coupled with the processer; store temperature data associated with the utility distribution system, and transmit the generated data packet, via a transceiver communicatively coupled with the processor, to a remote server for the further processing are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
 	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “collect and store, in a storage device by a processor, spectral recordings measured over time at a sensor of a node of a utility distribution system, the sensor communicatively coupled with the processer; obtain and 
The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
 	Dependent claims 16-24, add further details of the identified abstract idea. The claims are not patent eligible.

Examiner’s Note
6.	 Claims 1-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

7.	The following is a statement of reasons for the indication of allowable subject matter: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Killion et al. (US 2010/0106434, [0016]-[0020], Fig. 2) discloses the limitations a spectral recording over time data associated with spectral recordings measured by an acoustic sensor of a node of a utility distribution system, and .  
 	The prior art of record does not teach or make obvious the claim invention in independent claim 1 “the processor configured to: analyze the spectral recording data and the temperature data and select a portion of the spectral recording data based on the temperature data to minimize or eliminate noise in order to maintain quality of the spectral recording data to be processed further” in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
 	The prior art of record does not teach or make obvious the claim invention in independent claim 8 “analyzing, by the processor, the spectral recording data and the temperature data, selecting, by the processor, a portion of the spectral recording data based on the temperature data to minimize or eliminate noise in order to maintain ” in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
 	The prior art of record does not teach or make obvious the claim invention in independent claim 15 “the processor at least: analyze the spectral recording data associated with the spectral recording based on the temperature data; select a portion of the spectral recoding data based on the temperature data to minimize or eliminate noise in order to maintain quality of the spectral recording data to be processed further” in combination with the rest of the claim limitations as claimed and defined by the Applicant.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864